Citation Nr: 1032957	
Decision Date: 09/01/10    Archive Date: 09/13/10

DOCKET NO.  10-16 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund.  


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2009 determination of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the appellant's claim 
for one-time payment from the Filipino Veterans Equity 
Compensation Fund.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The service department has certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the U.S. 
Armed Forces during World War II.


CONCLUSION OF LAW

The appellant did not have the requisite service to entitle him 
to payment from the Filipino Veterans Equity Compensation Fund.  
38 U.S.C.A. §§ 101, 5107 (West 2002); C.F.R. § 3.203 (2009); Pub. 
L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

Under the VCAA, upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a)(1) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The United States Court of Appeals for Veterans Claims (Court) 
has held that in cases where the appellant alleges recognized 
guerrilla service or service in the Philippine Army during World 
War II, VA is obligated by the VCAA to inform the appellant of 
the information or evidence necessary to prove the element of 
veteran status.  Palor v. Nicholson, 21 Vet. App. 325, 331 (2007) 
("Since veteran status is frequently a dispositive issue in 
claims filed by Philippine claimants, some tailoring of VCAA 
notice concerning proof of veteran status is necessary in most, 
if not all, cases.").

In this case, although the appellant was not provided with the 
required notification prior to the initial adjudication of his 
claim, the Board finds that no prejudice has resulted.  In a May 
2009 letter, the RO explained that verification of military 
service was the responsibility of the National Personnel Records 
Center (NPRC) and its findings were binding on VA.  Because NPRC 
had certified that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during World 
War II, he was not legally entitled to payment from the Filipino 
Veterans Equity Compensation Fund.  

After affording the appellant the opportunity to submit 
additional evidence and argument, the RO reconsidered his claim 
in the January 2010 Statement of the Case.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006); Medrano v. Nicholson, 21 
Vet. App. 165 (2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an Statement of 
the Case or Supplemental Statement of the Case, is sufficient to 
cure a timing defect).

Moreover, to the extent that the notification provided to the 
appellant did not include specific information regarding veteran 
status, the Board finds that such error is not prejudicial.  As 
set forth in more detail below, the service department has twice 
certified that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces during World 
War II.  VA is bound by this certification.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997); Palor, 21 Vet. App. at 332 
("The Federal Circuit's decision in Soria recognizes that 
service department certifications that Philippine service either 
qualifies or does not qualify the claimant for veteran status are 
conclusive and binding on VA."); Duro v. Derwinski, 2 Vet. App. 
530, 532 (1992).  In light of the binding certification, any VCAA 
notification error is non-prejudicial as the appellant is not 
entitled to benefit as a matter of law.  See Valiao v. Principi, 
17 Vet. App. 229 (2003); see also Palor, 21 Vet. App. at 332-33 
("Therefore, in assessing whether the appellant was prejudiced 
by VA's failure to notify him of the various methods available 
for proving Philippine veteran status, the Court can conclude 
only that because the appellant is currently ineligible for VA 
benefits as a matter of law based on the [the service 
department's] refusal to certify the appellant's service, he was 
not prejudiced by the section 5103(a) notice error.").

Duty to Assist

Under the VCAA, VA also has a duty to assist claimants in the 
development of a claim.  This includes assisting the claimant in 
procuring service medical records and other relevant treatment 
records and providing a VA examination when necessary.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

A review of the record indicates that all necessary evidence 
relative to this claim has been obtained and associated with the 
claims file.  As set forth in more detail below, upon receipt of 
his initial application, the RO secured the necessary information 
regarding the appellant's claimed service from the service 
department.  Following receipt of additional information from the 
appellant, the RO again contacted the service department and 
requested reverification of service for the appellant.  See 
Capellan v. Peake, 539 F.3d 1373, 1381-82 (Fed. Cir. 2008) 
(holding that the duty to assist requires that new evidence 
submitted by a claimant in support of a request for verification 
of service from the service department must be submitted to the 
service department for review).  As set forth in more detail 
below, the service department responded that no change was 
warranted in the prior negative certification.  Since that 
negative certification, the appellant has produced no additional 
information warranting a third request to NPRC.  Indeed, in his 
April 2010 substantive appeal, he acknowledged that "[a]t this 
point, regrettable as it may seem, it is respectfully submitted 
that there are no other names by which I am known, aside from 
those your good office claimed to have already been looked into 
by NPRC."

The appellant has identified no other pertinent evidence, nor is 
there any indication of relevant, outstanding evidence.  Given 
the nature of the issue on appeal, the Board finds that there is 
no need for a VA medical opinion.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or development 
action is necessary on the issue now being decided.  No 
reasonable possibility exists that any additional assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  The Board further notes that 
the Court has held that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive.  See Mason 
v. Principi, 16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  As set forth in more detail below, the 
appellant's appeal must be denied as a matter of law.  


Background

In February 2009, the appellant submitted an application for one 
time payment from the Filipino Veterans Equity Compensation Fund.  
He claimed to have served as a recognized guerilla, Chinese 
Volunteers of the Philippines, Company B, Provisional Battalion, 
from July 1942 to March 1945.  The application form included the 
appellant's service number and alternative names under which he 
may have served. 

Upon receipt of the appellant's application, the RO contacted the 
service department and requested verification of the appellant's 
reported military service.  In its request, the RO included the 
information provided by the appellant, including the alternative 
names under which he may have served.  In July 2000, an official 
of the National Personnel Records Center (NPRC) responded that 
the appellant had had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the Armed Forces of the United States.  

In May 2009, the RO denied the appellant's claim on the basis 
that the service department had certified that he did not have 
the requisite military service to establish eligibility therefor.  

The appellant appealed the RO's determination, claiming that his 
name may have been overlooked, as his Chinese name may have been 
mistakenly listed incorrectly by Philippine or U.S. Army 
Personnel.  He provided several additional alternative spellings.  

In support of his appeal, the appellant also submitted various 
documents, including Philippine Army certifications indicating 
that he had served in B. Company, Provisional Chinese Volunteers 
of the Philippines, from September 1942 to August 1945.  The 
certifications noted that such unit was recognized in March 1945 
and was carried in the approved reconstructed guerilla roster.  
Also submitted were copies of November 1950 and May 1953 
certifications, purportedly from Chief Confidential Agents to the 
President of the Philippines, attesting that the appellant had 
served in the resistence movement with the Chinese Volunteers of 
the Philippines.  

Upon receipt of this information, the RO again contacted the 
service department and requested reverification of the 
appellant's  reported military service, including under the 
alternative spellings.  In October 2009, an official of the NPRC 
responded that the appellant had had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States.  



Applicable Law

The Philippine islands became a United States possession in 1898 
when they were ceded from Spain following the Spanish-American 
War.  During World War II, various military units, including the 
regular Philippine Scouts, the new Philippine Scouts, the 
Guerrilla Services, and more than 100,000 members of the 
Philippine Commonwealth Army, were called into the service of the 
United States Armed Forces of the Far East by President Franklin 
D. Roosevelt.  See Military Order of July 26, 1941, 6 Fed. Reg. 
3825 (Aug. 1, 1941).  Current law, however, provides that the 
service of certain Filipino veterans does not entitle them to 
receive full benefits administered by the Secretary U.S. 
Department of Veterans Affairs.  38 U.S.C.A. §  107 (West 2002).  

On February 17, 2009, the President signed the American Recovery 
and Reinvestment Act, intended for "job preservation and 
creation, infrastructure and investment, energy efficiency and 
science, assistance to the unemployed, and State and local fiscal 
stabilization."  See Pub. L. No. 111-5, 123 Stat. 115 (2009).  
The legislation included a provision for the creation of the 
Filipino Veterans Equity Compensation Fund, providing one time 
payments to "eligible persons" in the amount of $9,000 for non-
United States citizens, or $15,000 for United States citizens.  
Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  

An "eligible person" is defined as any person who served before 
July 1, 1946, in the organized military forces of the Government 
of the Commonwealth of the Philippines, while such forces were in 
the service of the Armed Forces of the United States pursuant to 
the military order of the President dated July 26, 1941, 
including among such military forces organized guerrilla forces 
under commanders appointed, designated, or subsequently 
recognized by the Commander in Chief, Southwest Pacific Area, or 
other competent authority in the Army of the United States; or 
who served in the Philippine Scouts under section 14 of the Armed 
Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  
Additionally, the person must have been discharged or released 
from such service under conditions other than dishonorable.  Pub. 
L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).  

The Act further directs the Secretary to "administer the 
provisions of this section in a manner consistent with applicable 
provisions of title 38, United States Code, and other provisions 
of law, and shall apply the definitions in section 101 of such 
title in the administration of such provisions, except to the 
extent otherwise provided in this section."  Id.  

The Secretary is authorized by statute to prescribe "regulations 
with respect to the nature and extent of proof and evidence and 
the method of taking and furnishing them in order to establish 
the right to benefits" under the laws administered by VA."  38 
U.S.C. § 501(a)(1) (West 2002).  Pursuant to that authority, the 
Secretary has prescribed regulatory provisions governing the 
evidentiary requirements for establishing the requisite service 
for VA benefits purposes.  

That regulation provides that for the purpose of establishing 
entitlement to benefits, VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department if the evidence meets the following conditions:  (1) 
the evidence is a document issued by the service department, (2) 
the document contains needed information as to length, time and 
character of service; and (3) in the opinion of the VA the 
document is genuine and the information contained in it is 
accurate.  38 C.F.R. § 3.203(a) (2009).

With respect to documents submitted to establish a creditable 
period of wartime service for pension entitlement, a document may 
be accepted without verification if the document shows, in 
addition to meeting the above requirements, (1) service of four 
months or more, or (2) discharge for disability incurred in the 
line of duty, or (3) 90 days creditable service based on records 
from the service department such as hospitalization for ninety 
days for a line of duty disability.  38 C.F.R. § 3.203(b).  When 
the claimant does not submit evidence of service or the evidence 
submitted does not meet the requirements discussed above, the VA 
shall request verification of service from the service 
department.  38 C.F.R. § 3.203(c) (2009).

The U.S. Court of Appeals for Veterans Claims (Court) has held 
that the findings by the service department verifying a person's 
service are binding on VA for purposes of establishing service in 
the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); Dacoron v. Brown, 4 Vet. App. 115 (1993); Venturella v. 
Gober, 10 Vet. App. 340 (1997).  The U.S. Court of Appeals for 
the Federal Circuit (Federal Circuit) has reached the same 
conclusion.  See e.g. Soria v. Brown, 118 Fed. 3rd 747, 749 (Fed. 
Cir. 1997) (noting that "[b]ecause the United States Department 
of the Army refused to certify [the claimant's] alleged service 
in the Philippine Army, the VA properly refused to consider his 
claim for veterans' benefits based on that service.").  


Analysis

As set forth above, the NPRC has twice certified that the 
appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  The Board is bound by 
that certification.  

The Board has carefully considered the documentation submitted by 
the appellant, but notes that it fails to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of service.  
As such, those documents may not be accepted as verification of 
service for the purpose of determining eligibility for benefits 
administered by the Secretary of VA, including the one-time 
payment from the Filipino Veterans Equity Compensation Fund.

As the appellant did not have the requisite service to qualify 
him for payment from the Filipino Veterans Equity Compensation 
Fund, the appeal must be denied.  Where, as here, the law is 
dispositive, the claim must be denied due to an absence of legal 
entitlement.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

In reaching its determination, the Board has also considered the 
appellant's arguments to the effect that it is "the height of 
injustice that a mere certification from the NPRC would lead to a 
total disregard of the war veteran service that I have graciously 
rendered..."  See April 2010 VA Form 9.  He argues that other 
repositories of war records should be investigated to determine 
his eligibility, including the National Archives.  

The Board wishes to assure the appellant that the NPRC is part of 
the United States National Archives and Records Administration, 
and receives and stores records of various types concerning 
persons who served in the Armed Forces.  See e.g. Capellan, 539 
F.3d at 1376.  Based on a search of these archives, NPRC 
determined that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
The Board is bound by that certification.  As the Federal Circuit 
has noted, "if the United States service department refuses to 
verify the applicant's claimed service, the applicant's only 
recourse lies within the relevant service department, not the 
VA."  Id. 


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity 
Compensation Fund is denied.  




____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


